Citation Nr: 1013943	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-16 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder 

3.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to June 
1974.  He also served with the U.S. Army Reserves from 1982 
to 1999 with various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).

These issues come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2008 and May 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The issues of entitlement to service connection for a back 
disorder and a bilateral foot disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a January 1995 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
back disorder.  The Veteran did not appeal.

2.  The evidence added to the record since the January 1995 
rating decision includes service records.

3.  The evidence of record does not reveal that the Veteran 
has a current diagnosis of Meniere's disease.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision denying service 
connection for a back disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).

2.  New and material evidence has been received to reopen the 
claim of service connection for a back disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Meniere's disease was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied as to the claim for 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, it is the Board's conclusion that the VCAA 
does not preclude the Board from adjudicating this claim.  
This is so because the Board is taking action favorable to 
the Veteran on this issue and a decision at this point poses 
no risk of prejudice to him.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

After careful review of the claims folder, the Board finds 
that a May 2008 letter satisfied the duty to notify 
provisions with respect to the Veteran's service connection 
claim for Meniere's disease.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
letter advised the Veteran what information and evidence was 
needed to substantiate his claim, including the information 
and evidence necessary to establish a disability rating and 
an effective date should service connection be awarded.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The 
letter also requested that he provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  This information was provided 
to the Veteran prior to the initial AOJ decision. 

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claim and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  The claims file contains the Veteran's 
service treatment records and VA treatment records 

The Board acknowledges that the Veteran was not provided with 
a VA examination in conjunction with his claim for Meniere's 
disease; however, the evidence of record does not warrant an 
examination because there is sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, the medical evidence 
of record does not show a current diagnosis of Meniere's 
disease.  Thus, the Board concludes that VA is not required 
to provide the Veteran with a VA examination in conjunction 
with his claim.

Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed the record and it concludes that he has not 
identified further available evidence not already of record.  
There is no other indication in the file that there are 
additional relevant records that have not yet been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim. 



II.  New and Material Evidence

The Veteran was denied entitlement to service connection for 
a back disorder in  rating decisions in April 1991 and 
January 1995.  The Veteran was informed of the rating 
decisions and he did not file timely appeals.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  The January 1995 
decision is final because the Veteran did not file a timely 
appeal.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1995).

The claim for entitlement to service connection for a back 
disorder may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in 
September 2007.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Evidence received since the last final decision includes U.S. 
Army Reserve personnel records.  Under VA regulations, if VA 
receives or associates with the claims folder relevant 
official service department records at any time after a 
decision is issued on a claim that existed and had not been 
associated with the claims folder when VA first decided the 
claim, VA will reconsider the claim, not withstanding 
paragraph (a) of the same section (which defines new and 
material evidence).  38 C.F.R. § 3.156(c) (2009).  As the 
additional U.S. Army Reserve records associated with the 
claims file relate to the Veteran's back disorder, it is 
considered relevant evidence.  Thus, the Veteran's original 
service connection claim is reopened.  

III. Service connection for Meniere's Disease

The Veteran seeks service connection for Meniere's disease; 
he contends that he is service connected for hearing loss and 
he has problems with balance. 

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  Active military, naval, or 
air service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 
2002).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, service connection may be presumed for 
certain chronic diseases that are manifested to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2009).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination 
is based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In assessing the Veteran's service connection claim for 
Meniere's disease, the Board notes that the evidence of 
record must show a current diagnosis of that disability.  
After a careful review of the record, the Board finds no 
competent medical evidence of a current diagnosis for 
Meniere's disease.  Thus, the first criterion for service 
connection has not been met.  See Hickson, 12 Vet. App. at 
253.

The only evidence supporting a finding of a current diagnosis 
of Meniere's disease consists of lay statements from the 
Veteran.  The Veteran, as a lay person, is competent to 
provide an account of his observable symptoms, such as 
dizziness.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 
(1993), overruled in part, Butts v Brown, 5 Vet. App. 532, 
540 (1993 (en banc) (overruling only that part of Horowitz 
concerned with standard of judicial review of Board's 
selection of diagnostic code for tinnitus claim); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  However, the Veteran 
is not competent to report that he has the specific diagnosis 
of Meniere's disease because that assessment does not involve 
a simple diagnosis.  Therefore, the Veteran's statements that 
he currently has Meniere's disease have no probative value 
because lay persons are not competent to offer medical 
opinions as to specific diagnoses that require special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosis of Meniere's disease, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).  As no diagnosis has been shown in this case, the 
Board concludes that service connection for Meniere's disease 
is not warranted.  The benefit of the doubt doctrine is not 
applicable in this case, because the preponderance of the 
evidence is against the claim for service connection.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

The claim for service connection for a back disorder is 
reopened.  To that extent only, the appeal is allowed.

Entitlement to service connection for Meniere's disease is 
denied.


REMAND

After a review of the record, the Board has determined that 
further development is necessary before the Board adjudicates 
the claims of entitlement to service connection for a low 
back disorder and a bilateral foot disorder.  

The Board observes that the record contains a Social Security 
Administration (SSA) disability determination dated in May 
1989 granting benefits to the Veteran in part due to his back 
disability.  Where VA has actual notice of the existence of 
records held by SSA, which appear relevant to a pending 
claim, VA has a duty to assist by requesting those records 
from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-
70 (1992).  The Court of Appeals for Veterans Claims (Court) 
explained that even where the decision awarding SSA benefits 
was made years before a current claim, the records held by 
SSA may continue to have relevance, as SSA is obligated to 
discontinue disability benefits based on a change in a 
recipient's employability status, and SSA conducts periodic 
examinations to determine the employability status of 
recipients.  Murincsak, 2 Vet. App. at 371.  In addition, the 
duty to assist a claimant in obtaining records held by SSA is 
not limited to issues involving unemployability status or 
severity of service-connected disorders, but extends to 
claims for service connection.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). Thus, the Board concludes that a 
remand is necessary to obtain any SSA disability 
determinations and medical records associated with the 
determination.

The Board notes that the Veteran contends that his current 
back disorder is related to a back injury that occurred while 
on ACDUTRA in July 1988 or was aggravated by a back injury 
that occurred during ACDUTRA in July 1988.  The record does 
not contain evidence verifying the dates of ACDUTRA in 1988.  
Therefore, an attempt should be made to verify the Veteran's 
dates of ACDUTRA, specifically for July 1988.  

Although it is unclear from the record whether the Veteran 
had a back injury during ACDUTRA in July 1988, the Veteran 
was provided a VA examination in March 1990.  The examiner 
provided an opinion that the back injury cannot be considered 
totally as a result of his injury in the truck in service 
since he had predisposing factors that were present prior to 
the injury.  The Board concludes that this opinion does not 
address the pertinent issue of whether any preexisting back 
disorder was permanently aggravated beyond the normal 
progression of the disorder during ACDUTRA in July 1988.  
Thus, the Board finds that the Veteran should be provided 
with another VA examination.

With respect to the Veteran's service connection claim for a 
foot disorder, the Veteran contends that his bilateral foot 
disorder is related to his military service in Vietnam, as 
well as, other foot injuries during ACDUTRA in July 1997 and 
July 1999.  The record contains a pay record from the Defense 
Finance and Accounting Service (DFAS) that verifies the dates 
of the Veteran's ACDUTRA in July 1999.  However, the record 
does not contain evidence that verifies the dates of ACDUTRA 
in 1997.  Thus, an attempt should be made to verify the 
Veteran's dates of ACDUTRA, specifically for July 1997.  

Furthermore, the Board observes that the claims file does not 
contain the Veteran's U.S. Army Reserve treatment records.  
VA has a duty to assist the Veteran in obtaining or 
confirming the unavailability of his active duty service 
treatment records that are not currently included in the 
record on appeal.  38 U.S.C.A. 
§ 5103A(c) (West 2002).  VA must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim for a benefit under a law administered 
by the VA.  38 U.S.C.A. § 5103A (West 2002).  Whenever VA 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).  Therefore, the RO should conduct 
a search for the Veteran's U.S. Army Reserve treatment 
records.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Social 
Security Administration (SSA) and 
request copies of any determinations 
and medical records used by that agency 
in making a determination on behalf of 
the Veteran for SSA benefits purposes.  
Any such records received should be 
associated with the Veteran's claims 
folder.  If the search for such records 
has negative results, a statement to 
that effect should be placed in the 
Veteran's claims folder.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain 
the efforts that it made to obtain 
those records; (c) describe any further 
action to be taken with respect to the 
claim; and (d) notify the Veteran that 
he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009)

2.	The RO should attempt to verify the 
dates of the Veteran's ACDUTRA, to 
specifically include dates from 1988 
and 1997, with the U.S. Army Reserves 
from all appropriate sources, including 
a request of pay records from the 
Defense Finance and Accounting Service 
(DFAS) that indicate the Veteran's duty 
status for ACDUTRA.

3.	The RO should attempt to obtain all of 
the Veteran's U.S. Army Reserve 
treatment records from the appropriate 
personnel department to include the 
National Personnel Records Center 
(NPRC) from 1982 to 1999.  If no 
records are available, the RO should 
attempt to obtain records from any 
alternative source available.  If the 
records are still not available, obtain 
written confirmation of that fact.  

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain 
the efforts that it made to obtain 
those records; (c) describe any further 
action to be taken with respect to the 
claim; and (d) notify the Veteran that 
he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009)

4.	The RO should provide the Veteran with 
a VA examination to determine the 
identity and etiology of any back 
disorder that may be present.  The 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder 
was reviewed in connection with the 
examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, particularly service treatment 
records.  

The examiner should determine whether 
there is a 50 percent probability or 
greater that any current back disorder 
preexisted any period of service, and 
whether it was permanently aggravated 
beyond the normal progression of the 
disorder during service, to include 
during ACDUTRA in July 1988.  

For any back disorder diagnosed which 
is not shown to have preexisted 
service, the examiner should opine 
whether there is a 50 percent 
probability or greater that any 
disorder had its onset in service or is 
related to any event or episode of 
service.

Any opinion provided must include an 
explanation of the basis for the 
opinion and reconcile any contradictory 
evidence.  

If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without 
resort to speculation.  The report must 
be typed.

5.	The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

6.	Upon completion of the foregoing, and 
any other development deemed necessary, 
the Veteran's claims of entitlement to 
service connection for a back disorder 
and a bilateral foot disorder should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
and his attorney should be provided 
with a supplemental statement of the 
case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


